Citation Nr: 0815648	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for hypertension as 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for chest pains.

5.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

6.  Entitlement to a compensable evaluation for non-Hodgkin's 
Lymphoma.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  He also had 2 months and 22 days of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the above claims.


REMAND

In his February and June 2007 VA Form 9, the veteran 
requested a Board hearing in Washington, DC.  Thereafter, in 
a statement received by the RO in early April 2008, the 
veteran withdrew this request and instead requested a video-
conference hearing before the Board at his local RO.  This 
request is timely pursuant to 38 C.F.R. § 20.702(c) (2007).  
Therefore, the Board finds that it has no alternative but to 
remand this matter so that the veteran can be afforded his 
requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before a member of 
the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


